I N THE COURT OF APPEALS OF TENNESSEE

                                          EASTERN SECTI ON           FILED
                                                                        May 6, 1996

                                                                    Cecil Crowson, Jr.
                                                                     Appellate C ourt Clerk

                                                  )   RHEA COUNTY
GI LES E. ROBERSON a nd wi f e                    )   03A01- 9509- CH- 00299
HAZEL B. ROBERSON                                 )
                                                  )
       Pl a i nt i f f s - Appe l l a nt s        )
                                                  )
                                                  )
       v.                                         )   HON. J EFFREY F. STEWART,
                                                  )   CHANCELLOR
                                                  )
M ARY M     ARGARET ( DARW N)  I                  )
W ASSON a nd PUG M          ARTI N,               )
I n d i v i d u a l l y, a nd d/ b/ a             )
CENTURY 21 PUG M            ARTI N REALTY         )
a n d STEPHEN N. SNYDER a nd                      )
wi f e , BARBARA L. SNYDER                        )
                                                  )
       De f e nda nt s - Appe l l e e s           )   AFFI RMED AND REMANDED




HOWARD L. UPCHURCH OF PI KEVI LLE FOR APPELLANTS

MATHEW D. BROW ELD a nd J OHN R. ANDERSON OF CHATTANOOGA FOR
              NFI
APPELLEES STEPHEN N. SNYDER a nd wi f e BARBARA L. SNYDER




                                             O P I N I O N




                                                                   Godda r d, P. J .




               Thi s s ui t wa s f i l e d by Pl a i nt i f f s Gi l e s E. Robe r s on a n d

h i s wi f e Ha z e l B. Robe r s on a ga i ns t De f e nda nt s M r y M r ga r e t
                                                                  a     a
                                                      1
( Da r wi n ) W s s on a nd Pug M r t i n,
               a                 a                        i ndi vi dua l l y, a nd d/ b/ a Ce nt u r y

2 1 Pu g M r t i n Re a l t y.
          a                            The Pl a i nt i f f s s ought t o ha ve t he Cour t

d e c l a r e t ha t a s t r i p of l a nd a ppr oxi ma t e l y 18 f e e t i n wi dt h,

t i t l e d i n t he na me of M s . W s s on, whi c h l a y be t we e n t wo s e pa r a t e
                               r     a

t r a c t s owne d by t he m ( s e e a ppe ndi x) " t o ha ve be e n a ba ndone d a n d

t o b e n on- e xi s t e nt . "      The c ompl a i nt wa s l a t e r a me nde d t o a dva n c e

t h e t h e or y of a dve r s e pos s e s s i on, a nd s t i l l l a t e r t o a dd a s

p a r t i e s De f e nda nt St e phe n N. Snyde r a nd wi f e Ba r ba r a L. Snyde r ,

wh o h a d pur c ha s e d t he pr ope r t y f r om M s . W s s on.
                                                    r     a



                The Tr i a l Cour t gr a nt e d a s umma r y j udgme nt i n f a vor o f

t h e De f e nda nt s a s t o t he a dve r s e pos s e s s i on t he or y a nd a t t he

c o n c l u s i on of t he Pl a i nt i f f s '      pr oof s us t a i ne d t he De f e nda nt s '

mo t i o n t o gr a nt a j udgme nt i n t he i r f a vor , whi c h a t t ha t poi nt

wa s p r e di c a t e d onl y upon t he a ba ndonme nt t he or y.



                The Pl a i nt i f f s a ppe a l i ns i s t i ng t ha t t he Tr i a l Cour t

wa s i n e r r or i n gr a nt i ng s umma r y j udgme nt be c a us e t he r e i s a

d i s p u t e of ma t e r i a l f a c t s , a nd i n l a t e r di s mi s s i ng t he i r s ui t

b e c a u s e t he e vi de nc e pr e ponde r a t e s a ga i ns t hi s f i ndi ngs .



                As t o t he i s s ue s r a i s e d, we a r e de a l i ng wi t h t wo

s e p a r a t e s t a nda r ds of r e vi e w.         I n r e vi e wi ng t he a c t i on of t he

Tr i a l Cour t i n gr a nt i ng s u mma r y j udgme nt , we a r e r e qui r e d t o t a k e

t h e s t r onge s t l e gi t i ma t e v i e w of a l l t he e vi de nc e i n f a vor of t h e




        1
                M s.
                 r     W s s o n c o n t r a c t e d wi t h M .
                        a                                    s    M r t i n t o sel l
                                                                   a                    her   pr ope r t y.

                                                          2
n o n - mo v i ng pa r t i e s a nd t o i ndul ge a l l r e a s ona bl e i nf e r e nc e s i n

t h e i r f a vor .   Byr d v. Ha l l , 847 S. W 2d 208 ( Te nn. 1993) .
                                                .



                The Supr e me Cour t , i n Ci t y of Col umbi a v. C. F. W Cons t .
                                                                          .

Co. , 5 5 7 S. W 2d 734, 740 ( Te nn. 1977) , a r t i c ul a t e s t he s t a nda r d t o
                .

b e u s e d i n non- j ur y c a s e s f or di s mi s s a l a t t he c onc l us i on of t h e

p l a i n t i f f ' s pr oof , whi c h we e qua t e wi t h a mot i on f or j udgme nt i n

d e c l a r a t or y j udgme nt c a s e s , a nd di s t i ngui s he s t ha t s t a nda r d f r o m

t h e o n e t o be us e d i n j ur y c a s e s :



                 M i ons f or di s mi s s a l i n non- j ur y c a s e s unde r Rul e
                   ot
        4 1 . 02( 2) , Te nne s s e e Rul e s of Ci vi l Pr oc e dur e , a nd
        mo t i ons f or di r e c t e d ve r di c t s i n j ur y c a s e s unde r Rul e
        5 0 , Te nne s s e e Rul e s of Ci vi l Pr oc e dur e , a r e s ome wha t
        s i mi l a r , b ut , t he r e i s a f unda me nt a l di f f e r e nc e be t we e n
        t he t wo mot i ons , i n t ha t , i n t he j ur y c a s e , t h e j udge
        i s not t he t r i e r of f a c t s whi l e i n t he non- j ur y c a s e he
        i s t he t r i e r o f t he f a c t s .      I n t he j ur y c a s e he mus t
        c o ns i de r t he e vi de nc e mos t f a vor a bl y f or t he pl a i nt i f f ,
        a l l ow a l l r e a s ona bl e i nf e r e nc e s i n pl a i nt i f f ' s f a vor
        a n d di s r e ga r d a l l c ount e r a c t i ng e vi de nc e , a nd, s o
        c ons i de r e d, i f t he r e i s a ny ma t e r i a l e vi de nc e t o
        s u ppor t a ve r di c t f or pl a i nt i f f , he mus t de ny t he
        mo t i on.     But i n t he non- j ur y c a s e , whe n a mot i on t o
        d i s mi s s i s ma de a t t h e c l os e of pl a i nt i f f ' s c a s e unde r
        Ru l e 4 1. 0 2( 2) , t h e t r i a l j udge mus t i mpa r t i a l l y we i gh
        a nd e va l ua t e t he e vi d e nc e i n t he s a me ma nne r a s t hough
        h e we r e ma ki ng f i ndi ngs of f a c t a t t he c onc l us i on of
        a l l of t he e vi de nc e f or bot h pa r t i e s , de t e r mi ne t he
        f a c t s o f t he c a s e , a ppl y t he l a w t o t hos e f a c t s , a nd,
        i f t he pl a i nt i f f ' s c a s e ha s not be e n ma de out by a
        p r e ponde r a nc e of t he e vi de nc e , a j udgme nt ma y be
        r e nde r e d a ga i ns t t he pl a i nt i f f on t he me r i t s , o r , t h e
        t r i a l j udge , i n h i s di s c r e t i on, ma y de c l i ne t o r e nde r
        j u dgme nt unt i l t he c l os e of a l l t he e vi de nc e .            The
        a c t i on s houl d be di s mi s s e d i f on t he f a c t s f ound a nd
        t h e a ppl i c a bl e l a w t he pl a i nt i f f ha s s hown no r i ght t o
        r el i ef .



                The Tr i a l Cour t , i n gr a nt i ng a s umma r y j udgme nt a s t o

t h e t h e or y of a dve r s e pos s e s s i on, s t a t e d t he f ol l owi ng:

                                                3
                  The Cour t i s of t he opi ni on t ha t a pa r t i a l Summa r y
        J u dgme nt s houl d be gr a nt e d i n f a vor of t he De f e nda nt ,
        St e phe n N. a nd Ba r ba r a Snyde r on t he i s s ue of a dve r s e
        p o s s e s s i on.     The i s s u e of a dve r s e pos s e s s i on woul d
        r e qui r e t he Pl a i nt i f f s t o e s t a bl i s h t ha t ove r t he ye a r s
        t h e y ha ve by ope n, hos t i l e a nd not or i ous us e of t he
        p r ope r t y i n que s t i on pos s e s s e d i t t o t he e xc l us i on of
        t h e r i ght f ul owne r .          The Pl a i nt i f f s c a nnot a s s e r t a s a
        ma t t e r o f l a w t o h a ve c ol or of t i t l e t o t he s t r i p of
        l a nd i n que s t i on.           The i r de e d s pe c i f i c a l l y r e f e r r e d t o
        t h e i r pr ope r t y l i ne s be i ng bounde d by a " pr i va t e l a ne "
        wh i c h i s a l s o t he s t r i p of l a nd i n que s t i on i n t hi s
        case.         Fur t he r , t he De f e nda nt s a nd t he i r pr e de c e s s or s -
        i n - t i t l e t hr ough t he va r i ous de e ds of c onve ya nc e ,
        g r a nt e d t he us e of s a i d s t r i p of l a nd t o t he Pl a i nt i f f s
        a n d t he i r pr e de c e s s or s - i n- t i t l e .   Thi s gr a nt of t he us e
        o f t hi s s t r i p o f l a nd t o t he Pl a i nt i f f s a nd t he i r
        p r e de c e s s or - i n- t i t l e woul d de f e a t a c l a i m t o a dve r s e
        p o s s e s s i on i n a nd of i t s e l f .       None of t he gr a nt s
        a l l owi ng t he us e i n a nywa y pl a c e s a r e s t r i c t i on on t he
        u s e , ot he r t ha n t o s a y i t c a nnot be a n e xc l us i ve us e
        a n d t he s t r i p of l a nd i s t he r e f or t he be ne f i t of t he
        Pl a i nt i f f a nd ot he r l a nd owne r s s e r vi c e d by t he s t r i p
        o f l a nd.



                  No e vi de nc e wa s i nt r oduc e d by t he Pl a i nt i f f s t o

c o n t r a d i c t t he Tr i a l Cour t ' s f i ndi ngs of f a c t , whi c h a r e

s u p p o r t e d by e vi de nc e i nt r oduc e d by t he De f e nda nt s .




                  Af t e r a he a r i ng a s t o t he a ba ndonme nt t he or y, t he Tr i a l

Co u r t g r a nt e d t he De f e nda nt s '      mot i on f or j udgme nt a t t he

c o n c l u s i on of t he Pl a i nt i f f s '    pr oof be c a us e i t " ha d not r i s e n t o

t h e s t a nda r d t ha t i s r e qui r e d by c l e a r or c onvi nc i ng pr oof of a n

a b a n d o n me nt . "   Thi s s t a nda r d wa s ma nda t e d by Cot t r e l l v. Da ni e l ,

3 0 Te n n . App. 339, 205 S. W 2d 973 ( 1947) , whe r e i n t hi s Cour t ,
                               .

q u o t i n g f r om a Supr e me Cou r t c a s e , s t a t e d, " t he r e mus t be s ome

c l e a r a nd u nmi s t a ka bl e a f f i r ma t i ve a c t i ndi c a t i ng a pur pos e t o

r e p u d i a t e t he owne r s hi p. "

                                                     4
                Our r e vi e w of t he r e c or d pe r s ua de s us t ha t - - a s t o bo t h

t h e Tr i a l Cour t ' s a c t i ons ( gr a nt i ng a s umma r y j udgme nt a s t o t h e

a d v e r s e pos s e s s i on t he or y; gr a nt i ng t he De f e nda nt s j udgme nt a s t o

t h e a b a ndonme nt t he or y) - - t hi s i s a n a ppr opr i a t e c a s e f or

a f f i r ma nc e unde r Rul e 10( a ) of t hi s Cour t .



                For t he f or e goi ng r e a s ons t he j udgme nt of t he Tr i a l

Co u r t i s a f f i r me d a nd t he c a us e r e ma nde d f or s uc h f ur t he r

p r o c e e d i ngs , i f a ny, a s ma y be ne c e s s a r y a nd c ol l e c t i on of c os t s

b e l o w.   Cos t s of a ppe a l a r e a dj udge d a ga i ns t t he Robe r s ons a nd

t he i r s u r e t y.



                                            _______________________________
                                            Hous t on M Godda r d, P. J .
                                                       .




                                               5
CONCUR:



_ _ _ _ _ _ _ ___________________ ______
He r s c he l P. Fr a nks , J .



_ _ _ _ _ _ _ _ ________________________
Cl i f f o r d E. Sa nde r s , Sp. J .




                                           6